                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:19-MC-033-FDW-DCK

 DELTA V FORENSIC ENGINEERING, INC., )
                                     )
           Plaintiff,                )
                                     )
   v.                                )                        ORDER
                                     )
 DELTA V BIOMECHANICS, INC.,         )
                                     )
           Defendant.                )
                                     )

       THIS MATTER IS BEFORE THE COURT on “Non-Party Jan Barefoot’s Motion To

Quash Subpoena And Notice of Deposition” (Document No. 1) filed March 5, 2019. This motion

has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b). Having

carefully considered the motion, the record, and applicable authority, the undersigned will deny

the motion as moot.

       Counsel for Defendant Delta V Biomechanics, Inc. has informed the undersigned’s staff

that the Central District of California has entered summary judgment in its favor and that the

pending motion to quash before this Court is, therefore, mooted.

       IT IS, THEREFORE, ORDERED that “Non-Party Jan Barefoot’s Motion To Quash

Subpoena And Notice of Deposition” (Document No. 1) is DENIED AS MOOT.

                                          Signed: August 28, 2019
